                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

JAMES LEE                            CASE NO.
                                     2:19−cv−08007−DSF−KS
            Plaintiff(s),
     v.                               Order to Show Cause re
PNS STORES, INC., et al.              Dismissal for Lack of
                                      Prosecution
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, PNS Stores, Inc. and Pic N Save Corporation failed to plead
  or otherwise defend within the relevant time. The Court orders plaintiff to
  show cause in writing on or before March 3, 2020 why the claims against the
  non-appearing defendant(s) should not be dismissed for lack of prosecution.
   Failure to respond to this Order may result in sanctions, including dismissal
  for failure to prosecute.

    IT IS SO ORDERED.

Date: February 18, 2020                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
